Name: 97/125/EC: Commission Decision of 24 January 1997 authorizing the indelible printing of prescribed information on packages of seed of oil and fibre plants and amending Decision 87/309/EEC authorizing the indelible printing of prescribed information on packages of certain fodder plant species
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  plant product;  means of agricultural production
 Date Published: 1997-02-19

 Avis juridique important|31997D012597/125/EC: Commission Decision of 24 January 1997 authorizing the indelible printing of prescribed information on packages of seed of oil and fibre plants and amending Decision 87/309/EEC authorizing the indelible printing of prescribed information on packages of certain fodder plant species Official Journal L 048 , 19/02/1997 P. 0035 - 0036COMMISSION DECISION of 24 January 1997 authorizing the indelible printing of prescribed information on packages of seed of oil and fibre plants and amending Decision 87/309/EEC authorizing the indelible printing of prescribed information on packages of certain fodder plant species (97/125/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (1), as last amended by Directive 46/72/EC (2), and in particular Article 10 (1) (a) thereof,Having regard to Council Directive 69/208/EEC of 30 June 1969 on the marketing of seed of oil and fibre plants (3), as last amended by Directive 96/72/EC, and in particular Article 10 (1) (a) thereof,Whereas fodder plant seed and seed of oil and fibre plants may not normally be placed on the market unless the packages are labelled with an official label in accordance with the provisions laid down in Directive 66/401/EEC and in Directive 69/208/EEC respectively;Whereas, however, the indelible printing of the required information on the package itself, on the basis of the model laid down for the label, may be authorized;Whereas the Commission has already granted such an authorization by Decision 80/755/EEC (4), as amended by Decision 81/109/EEC (5), in the case of cereal seed and Decision 87/309/EEC (6), as amended by Decision 88/493/EEC (7), in the case of seed of certain fodder plant species;Whereas under those Decisions the authorizations were granted, under certain conditions which ensure that responsibility remained with the certification authority;Whereas that system has proved to be useful;Whereas it is now desirable to grant a similar authorization in respect of seed of oil and fibre plants;Whereas it is also desirable in the case of fodder plant species to extend the authorization to all species covered by Directive 66/401/EEC;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry,HAS ADOPTED THIS DECISION:Article 1 1. The Member States are hereby authorized, under the conditions laid down in paragraph 2, to provide for the printing under official supervision of the prescribed information on packages of oil and fibre plants of 'basic seed` and 'certified seed` of all categories.2. The following conditions shall apply in respect of the authorization granted in paragraph 1:(a) the prescribed information shall be printed or stamped indelibly on the package;(b) the layout and the colour of printing or the stamp shall be in accordance with the model for the label used in the Member State concerned;(c) of the prescribed information, at least that required under Annex IV Part A (a) (3) and (4) to Directive 69/208/EEC shall be printed or stamped when samples are taken pursuant to Article 7 (2) of the Directive, the printing or stamping being done officially or under official supervision;(d) in addition to the prescribed information, each package shall have an officially attributed individual serial number which shall have been printed or stamped indelibly on it by the package printing firm; that firm shall inform the certification authority of the quantities of packages issued, including their serial numbers;(e) the certification authority shall keep records of the quantities of seed thus marked, including the number and contents of the packages of each lot, as well as the serial numbers referred to under (d);(f) producers' records shall be subject to supervision by the certification authority.Article 2 Decision 87/309/EEC is hereby amended as follows:in Article 1 (1), 'seed of field pea and field bean` is replaced by 'seed of fodder plant species`.Article 3 The Member States shall notify the Commission of the conditions under which they make use of the authorization granted in Article 1. The Commission shall inform the other Member States thereof.Article 4 This Decision is addressed to the Member States.Done at Brussels, 24 January 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No 125, 11. 7. 1966, p. 2298/66.(2) OJ No L 304, 27. 11. 1996, p. 10.(3) OJ No L 169, 10. 7. 1969, p. 3.(4) OJ No L 207, 9. 8. 1980, p. 37.(5) OJ No L 64, 11. 3. 1981, p. 13.(6) OJ No L 155, 16. 6. 1987, p. 26.(7) OJ No L 261, 21. 9. 1988, p. 27.